Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION                                            

Priority

           Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  

Information Disclosure Statement
          
          The references cited on a Form PTO 1449 have been considered.

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting                                                 

         The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 

* Claims 1-4 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 of U.S. Patent No. 10,286,674; over claims 1-3 of U.S. Patent No. 10,766,266 and over claims 1-4 of U.S. Patent No. 11,298,948. Although the conflicting claims are not identical, they are not patentably distinct from each other because the patent claims fully encompass applicant's instantly claimed invention. 

Claim Rejections

                                                 Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

           (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.          (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kudo et al. (US Pub. 2014/0043408).
   
           Kudo et al. disclose in Figures 1-2 an ink jet recording apparatus comprising:
          Regarding claim 1, ink tank (27 including an ink inlet (58) (Figure 6); 
a cap (58) configured to seal the ink inlet (52) (Figure 6); and 
a cover (44) configured to be movable with respect to the ink inlet (58) between a closed position at which the cover (44) covers the ink inlet (52), and an open position at which the cover (44) exposes the ink inlet (52), wherein the cover (44) includes an inner surface configured to face the ink inlet (52) u3nder a condition that the cover is in the closed position, and a rib (rib 77 that is close by an element 58b) provided at the inner surface, and wherein the rib (77) is configured to face a part of the cap (58), in which the cap (58) is sealed the ink inlet (52) under the condition that the cover (44) is in the closed position and the rib (77) is configured to abut against the part of the cap (58) under a condition that the cap (58) is not appropriately sealed the inlet (52) when the cover (44) moving from the open position to the closed position, thereby the cover(44)  being prevented from reaching the closed position (Figure 6).

                                             Claim Rejections - 35 USC § 103

             In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any
correction of the statutory basis for the rejection will not be considered a new ground of
rejection if the prior art relied upon, and the rationale supporting the rejection, would be
the same under either status.
           The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:
           A patent for a claimed invention may not be obtained, notwithstanding that the claimed
invention is not identically disclosed as set forth in section 102, if the differences between the
claimed invention and the prior art are such that the claimed invention as a whole would have
been obvious before the effective filing date of the claimed invention to a person having
ordinary skill in the art to which the claimed invention pertains. Patentability shall not be
negated by the manner in which the invention was made.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kudo et al. (US Pub. 2014/0043408) in view of Murakami et al. (US 2005/0179755).

            Kudo et al. disclose in Figures 1-2 an ink jet recording apparatus comprising:
            Regarding claim 4, wherein the cap (58) further includes a body (58c) which is configured to be inserted into the ink inlet (52), a flange which is configured not to be inserted into the ink inlet (52) under a condition that the body (58c) is inserted into the ink inlet (58), the upward rib (52a) extending from the flange (unmarked flange that contains a number 58) (Figure 6).           

            However, Kudo et al. do not disclose the cover that rotates from the open position to the closed position about a rotation axis; and wherein the rib includes an upward rib extending along a first direction with respect to the sealed cap, the first direction intersecting a second direction parallel to the rotation axis.

             Nevertheless, Murakami et al. disclose in Figures 1-3A a color ink jet printer comprising:
            Regarding claim 2, wherein the cover (21) rotates from the open position to the closed position about a rotation axis (Figure 2).
            Regarding claim 3, wherein the rib (28, 29) includes an upward rib extending along a first direction with respect to the sealed cap (56a), the first direction intersecting a second direction parallel to the rotation axis (Figures 2-3A).

       It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Murakami et al. in the Kudo et al.’s ink jet recording apparatus for the purpose of providing a cover to close/open an ink tank for attaching or detaching to an ink jet printer.

CONCLUSION
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262.  The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 6:00 P.M..

           If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Matthew Luu can be reached on (571) 272-7663. The fax phonenumber for the organization where this application or proceeding is assigned is 571-273-8300. 
           Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/ANH T VO/Primary Examiner, Art Unit 2853